DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.

 Drawings
The drawings were received on 6/30/21.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitake et al. (JP 2013-166174 A) and Todd (US 3,150,446).
Regarding claim 7, Kunitake teaches:
[0002], comprising the following steps:
a) providing a plurality of metal sheets (126, 226) [thin sheets (2)] each having, in a first direction (D1), undulations each formed by a succession of so-called vertex areas (28) [flat portions (2a)] alternately arranged with junction areas (30) of said vertex areas (28) [see figures 2, 5, and 7]; 
b) juxtaposing the sheets (126, 226) so that said first directions (D1) of said sheets are parallel, with the vertex areas (28) of a sheet (126, 226) being placed in contact with the vertex areas (126, 226) of the adjacent sheet(s) (126, 226) to form cells (32) [see figure 7]; 
c) placing a first (26a) end of each sheet (126, 226), in a second direction (D2) perpendicular to the first direction (D1), in contact with a support plate (34) [base material (30); figure 1d];
d) arranging an element (36) [brazing material (W)] between the support plate (34) and said first ends (26a) of the sheets (126, 226) [figure 1d] and heating the assembly [figure 1e and 0030]; 
with the method comprising a step prior to step d) of adding means for blocking the diffusion of the element [stop-off agent (4)] from said first ends (26a) of the sheets (126, 226) to the second free ends (26b) of the sheets (126, 226) [see figure 1a-e and 2], characterized in that the element diffusion blocking means is provided in at least some of the vertex areas (28) of the metal sheets (126, 226) [see figures 1 and 5].
Kunitake does not teach:
element (36) is solder;

the element diffusion blocking means comprises cutouts (38).
Concerning the use of solder:
Note that by definition solder is any alloy that melts below 450°C and anything above is braze.  So while Kunitake is concerned with braze it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that solder could be used instead of braze if the operating temperature of the honeycomb structure is below 450°C.  One would have been motivated to do so because solder is cheaper and soldering consumes less energy than brazing.
Concerning the use of a furnace, 
It is notoriously well-known to braze/solder in a furnace since the environment and temperature can be strictly controlled.   Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to braze/solder the Kunitake assembly in a furnace in order to control the temperature and environment as desired.  
Concerning the use of cutouts: 
Todd teaches the spread of braze to on step (18) may be stopped with either a liquid agent (26) or by serrations (30); 4:8-49.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to cut serrations into flat portions (2a) to stop the spread of solder instead of using stop-off agent (4) since they are known alternatives for stopping the spread of braze/solder.   Alternatively, it would have been obvious to one of ordinary skill in the art 
Regarding claim 8, the following was addressed in the rejection of claim 7 above.  
characterized in that the solder diffusion blocking means comprises a liquid repellent agent (40) applied to at least some of the contacting faces of the vertex areas (28) of the metal sheets (126, 226).
Regarding claims 9 and 10, Kunitake does not teach:
characterized in that the cutouts have a dimension of about 0.5mm, as measured in the second direction (D2).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the serrations as deep as necessary, including about 0.5mm, in order to stop the spread of braze/solder, minus any unexpected results.  
Regarding claims 11-13, Kunitake does not teach:
characterized in that the cutouts (38) have a substantially rectilinear shape in said first direction (D1).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the serration as a straight line since it is easy to do so.  In doing so the line would have a rectilinear cross-sectional shape.  
Regarding claims 14-17, Kunitake teaches:
characterized in that the undulations of each sheet (126, 226) form a semi-hexagonal pattern [see figure 5].
Regarding claims 18-22, Kunitake teaches:
[see figure 5].

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive.
The applicant argues, “The proposed combination of Kunitake and Todd would, at best, lead to serrations on flat areas 2a of the metal sheets of Kunitake, which is far different from the claimed cutouts. As disclosed by Todd, serrations are indentations, i.e. an alternation of grooves and ribs. Such a modification would make it difficult if not impossible to connect the sheets of Kunitake in a regular honeycomb, and thus there is no reason why one of ordinary skill in the art would be motivated to combine the Kunitake and Todd references.”  This is just a matter of opinion since there is no explanation on how it is difficult or impossible.  Furthermore, simply because something may be difficult does not mean it does not or cannot work.  As for how to make it work, one would simply cut serrations into the surface of portions 2A towards the bottom where the joint is to be formed.  
In response to the applicant’s argument that the examiner’s interpreted meaning is not correct according to the that of lexico.com, the examiner notes that the applicant did not define “cutout” in the specification so the examiner is allowed to apply the broadest reasonable interpretation.  So according to thefreedictionary.com a cutout is “1. something cut out from something else, as a pattern cut out or intended to be cut out of paper”, note that hole is not 
As for any argument’s drawn to method by which Todd works versus the way the applicant’s works or the perceived advantages of using the applicant’s method, such an argument is not commensurate the scope of the claims and thus irrelevant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CARLOS J GAMINO/Examiner, Art Unit 1735     

/ERIN B SAAD/Primary Examiner, Art Unit 1735